uju»-/r
                                 ELECTRONIC RECORD




COA #      02-14-00099-CR                         OFFENSE:        22.04


           Brent Allen Benefield v. The State
STYLE:     ofTexas                                COUNTY:         Wichita

COA DISPOSITION:        AFFIRMED                  TRIAL COURT:    30th District Court


DATE: 07/30/15                     Publish: NO    TC CASE #:      53;721-A




                         IN THE COURT OF CRIMINAL APPEALS



          Brent Allen Benefield v. The State of
STYLE:    Texas                                        CCA#:
                                                                      \IHb-lf
          APPELLANT'S Petition                         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
                                                       JUDGE:

DATE: _
           //jeffa    j&/jr                            SIGNED:                          PC:

JUDGE:       f.jU LM^-6-,                              PUBLISH:                         DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD